14-1687
    Hamzah v. Lynch
                                                                                       BIA
                                                                                   Segal, IJ
                                                                               A093 396 876
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1       At a stated term of the United States Court of Appeals for
 2 the Second Circuit, held at the Thurgood Marshall United States
 3 Courthouse, 40 Foley Square, in the City of New York, on the
 4 17th day of September, two thousand fifteen.
 5
 6 PRESENT:
 7            DENNIS JACOBS,
 8            DENNY CHIN,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11 _____________________________________
12
13 YOK TJIN HAMZAH,
14            Petitioner,
15
16            v.                                      14-1687
17                                                    NAC
18
19 LORETTA E. LYNCH, UNITED STATES
20 ATTORNEY GENERAL,
21            Respondent.
22 _____________________________________
23
24 FOR PETITIONER:               David M. Haghighi, Law Offices of
25                               David M. Haghighi APC, Los Angeles,
26                               CA.
27
28 FOR RESPONDENT:              Joyce R. Branda, Acting Assistant
29                              Attorney General; Ernesto H. Molina,
1                                  Jr., Assistant Director; Drew C.
2                                  Brinkman, Trial Attorney, Office of
3                                  Immigration Litigation, United
4                                  States Department of Justice,
5                                  Washington, D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Yok Tjin Hamzah, a native and citizen of

12   Indonesia, seeks review of an April 29, 2014, decision of the

13   BIA affirming an April 17, 2012, decision of an Immigration

14   Judge     (“IJ”)   denying   Hamzah’s   application    for   asylum,

15   withholding of removal, and relief under the Convention Against

16   Torture (“CAT”).      In re Yok Tjin Hamzah, No. A093 396 876

17   (B.I.A. Apr. 29, 2014), aff’g No. A093 396 876 (Immig. Ct. N.Y.

18   City Apr. 14, 2012).     We assume the parties’ familiarity with

19   the underlying facts and procedural history in this case.

20       Under the circumstances of this case, we have reviewed the

21   IJ’s decision as supplemented by the BIA.        See Yan Chen v.

22   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).           The applicable

23   standards of review are well established.              See 8 U.S.C.


                                      2
1    § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562 F.3d 510,

2    513 (2d Cir. 2009).

3      I.     Past Persecution

4           The IJ reasonably found that Hamzah did not suffer past

5    persecution.      “[P]ersecution is the infliction of suffering or

6    harm upon those who differ on the basis of a protected statutory

7    ground.”      Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332,

8    341 (2d Cir. 2006).       “Such a definition is sufficiently general

9    to encompass ‘a variety of forms of adverse treatment, including

10   non-life-threatening        violence        and      physical    abuse,    or

11   non-physical forms of harm such as the deliberate imposition

12   of a substantial economic disadvantage.’”                 Mei Fun Wong v.

13   Holder, 633 F.3d 64, 72 (2d Cir. 2011) (quoting Ivanishvili,

14 433 F.3d at 341).     For economic harm to constitute persecution,

15   the    harm   must   be   “severe,”       but   an   applicant   “need    not

16   demonstrate a total deprivation of livelihood or a total

17   withdrawal of all economic opportunity in order to demonstrate

18   harm amounting to persecution.”           Matter of T-Z-, 24 I. & N. Dec.

19   163, 170-73 (BIA 2007); see also Huo Qiang Chen v. Holder, 773

20 F.3d 396, 405 (2d Cir. 2014) (applying Matter of T-Z- without

21   expressly deciding whether that case is entitled to deference).
                                           3
1    There is no “fixed threshold for the economic harms that will

2    manifest persecution”; rather, the determination turns on what

3    impact the economic harm had on the victim.            Huo Qiang Chen,

4 773 F.3d at 405.

5        The IJ reasonably found that Hamzah did not suffer past

6    persecution based on the destruction of his computer store

7    because he worked in a printing factory for four years

8    afterwards and eventually opened his own laundry business.            The

9    incident, while unfortunate, did not impact Hamzah in such a

10   way as to constitute a deliberate imposition of “severe economic

11   disadvantage.”      Id. (internal quotation marks omitted).

12       The IJ also reasonably found that the bombing incidents

13   Hamzah described did not constitute persecution because he was

14   never physically injured.        Although Hamzah testified that he

15   and his family felt traumatized by the bombings, the record does

16   not suggest that they suffered from any long-term psychological

17   issues,   or    that   the   incidents   that   Hamzah    asserts   have

18   traumatized him were severe enough to constitute persecution

19   (even   if     considered    cumulatively).      Cf.     Jorge-Tzoc    v.

20   Gonzales, 435 F.3d 146, 150 (2d Cir. 2006)(per curiam).               The

21   three bombing incidents occurred over the course of five years,
                                        4
1    and while one occurred in the parking lot of the church where

2    Hamzah and his family were worshipping, the other two clearly

3    had nothing to do with Hamzah, his family or his religion.

4      I.     Well-Founded Fear of Future Persecution

5           To establish eligibility for asylum, an applicant like

6    Hamzah, who has not suffered past persecution, must demonstrate

7    a well-founded fear of future persecution.         See 8 U.S.C.

8    §§ 1101(a)(42), 1158(b)(1)(A); Kyaw Zwar Tun v. INS, 445 F.3d
9    554, 564 (2d Cir. 2006).      To do so, he must show that he

10   "subjectively fears persecution and establish that his fear is

11   objectively reasonable."    Ramsameachire v. Ashcroft, 357 F.3d
12   169, 178 (2d Cir. 2004); see also Jian Hui Shao v. Mukasey, 546

13 F.3d 138, 162 (2d Cir. 2008).       There are two ways for an

14   applicant to show objective fear: (1) offering evidence that

15   he would be singled out individually for persecution, or

16   (2) proving that a pattern or practice of persecution of

17   similarly situated persons exists in his home country.   Mufied

18   v. Mukasey, 508 F.3d 88, 91 (2d Cir. 2007); 8 C.F.R. §

19   1208.13(b)(2).    Hamzah does not challenge the agency’s finding

20   that he did not establish a well-founded fear that he would be

21   individually targeted for persecution.
                                     5
1        Substantial evidence supports the agency’s finding that

2    there is no pattern or practice of persecution of ethnic Chinese

3    Christians in Indonesia.      "To the extent the BIA has indicated

4    that a 'pattern or practice' of persecution is one that is

5    'systemic, pervasive, or organized,' we have deemed that

6    standard 'a reasonable one' while at the same time seeking

7    clarification from the BIA as to how the standard might be

8    applied reliably."       Jian Hui Shao, 546 F.3d at 150 n.6 (citing

9    Mufied, 508 F.3d at 92-93).          When the agency's determination

10   that an individual did not establish a pattern or practice of

11   persecution is supported by background materials, the agency

12   has provided a "sufficient basis" for its conclusion.              Santoso

13   v. Holder, 580 F.3d 110, 112 (2d Cir. 2009)(per curiam).

14       Here,    the   overall     record,       particularly    the    State

15   Department reports, supports the agency’s findings, as the

16   country conditions evidence shows that although there have been

17   incidents of harassment and violence, the Indonesian government

18   has attempted to address religious tensions; there is no

19   evidence    that   the     current       violence   is   "systemic"    or

20   "pervasive."   Mufied, 508 F.3d at 92-93.


                                          6
1        Because Hamzah failed to demonstrate a well-founded fear

2    of persecution, he necessarily could not meet the higher burden

3    required for withholding of removal or CAT relief.   See Lecaj

4    v. Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).

5        For the foregoing reasons, the petition for review is

6    DENIED.    As we have completed our review, any stay of removal

7    that the Court previously granted in this petition is VACATED,

8    and any pending motion for a stay of removal in this petition

9    is DENIED as moot.    Any pending request for oral argument in

10   this petition is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O=Hagan Wolfe, Clerk




                                    7